Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered November 2, 2006, which granted petitioner’s motion to enforce the provisions of a settlement to the extent of referring the issue of accounting of unpaid monies due petitioner to a Special Referee to hear and report with recommendations, and denied respondents’ application to dismiss petitioner’s motion, unanimously affirmed, without costs.
Contrary to respondents’ contention, petitioner was not required to commence a plenary action to enforce the settlement. It is undisputed that although the settlement contemplated the parties would execute a stipulation of discontinuance, they never did so, nor did they enter into a judgment terminating the action. The settlement itself contains no provision unequivocally terminating the action. “Absent such termination, the court retains its supervisory power over the action and may lend aid to a party who had moved for enforcement of the settlement” (Teitelbaum Holdings v Gold, 48 NY2d 51, 53 [1979]; see also Republic Leasing Co., Inc. v 112 Seventh Ave., Inc., 22 AD3d 231 [2005]; Aaron v Aaron, 2 AD3d 942, 944 [2003]; Matter of Drake, 278 AD2d 929, 930 [2000]). Concur— Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ.